127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ram Chandra NAIR, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70811.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1996.Decided Oct. 17, 1997.

Petition to Review a Decision of the Immigration and Naturalization Service, No. Anc-abm-cim
Before:  SCHROEDER, BEEZER and BRUNETTI, Circuit Judges.


1
MEMORANDUM*


2
This is a petition for review of a BIA denial of asylum and withholding of deportation.  The petitioner is an ethnic Indian and citizen of Fiji.  The claim arises out of an episode that occurred shortly after the 1987 coup.  The petitioner credibly testified that he was stopped at a roadblock, detained and beaten for a short period, and then warned not to participate in further political activities.


3
We conclude that the incident is not materially different from the one that occurred in Prasad v. INS, 47 F.3d 336 (9th Cir.1995).  There we held that a similarly brief detention and beating was not "so overwhelming so as to necessarily constitute persecution by the Fijian Government on account of political opinion or race."  Id. at 339.


4
Petitioner contends that, in addition to the beating, his house was burned by unidentified persons.  He has not shown any link between the burning and the detention, or between the burning and his political opinion.  He has not shown that he was individually targeted on account of his race or political opinion in connection with that incident, or in connection with the harassment of his children at school.


5
Petition for review denied.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3